Order entered April 25, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00534-CR

                                   EX PARTE ALEXIS RUIZ

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. WX13-90002-I

                                             ORDER
       The Court has received appellant’s notice of appeal from the trial court’s order denying

appellant the relief sought by his article 11.072 application for writ of habeas corpus.

       We ORDER the Dallas County District Clerk to file the clerk’s record within FIFTEEN

DAYS of the date of this order.

       We ORDER court reporter Velma Loza to file, within FIFTEEN DAYS of the date of

this order, either the reporter’s record or written verification that no hearing was conducted on

the application for writ of habeas corpus.

       Appellant’s brief is due within THIRTY DAYS of the date of this order. The State’s

brief is due within FORTY-FIVE DAYS of the date of this order.

       The appeal will be submitted without argument on July 12, 2013 to a panel consisting of

Justices FitzGerald, Murphy, and Lewis.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; Dallas County District Clerk’s Office, Criminal

Records Division; Velma Loza, official court reporter, Criminal District Court No. 2; and to

counsel for all parties.



                                                  /s/    DAVID EVANS
                                                         JUSTICE